The following order has been entered on the motion filed on the 10th of May 2016 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 18th of August 2016."
Upon consideration of the petition filed by State of NC on the 10th of May 2016 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of August 2016."
Upon consideration of the petition filed by State of NC on the 10th of May 2016 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of August 2016."